TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00856-CR





In re James Edward Nealy





FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
NO. 48,441, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
James Edward Nealy is serving the prison sentence imposed following his 1999
conviction for aggravated assault with a deadly weapon.  He appeals from an order denying his pro
se motion for forensic DNA testing of the knife introduced at his trial as the deadly weapon.  The
court denied testing after finding that identity was not an issue in the case.  See Tex. Code Crim.
Proc. Ann. art. 64.03(a)(1)(B) (West Supp. 2005).
The attorney appointed to represent Nealy on appeal filed a brief concluding that the
appeal is frivolous and without merit.  The brief meets the requirements of Anders v. California, 386
U.S. 738 (1967), by presenting a professional evaluation of the record demonstrating why there are
no arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969).  Nealy also filed a pro se brief.
We have reviewed the record, counsel’s brief, and the pro se brief.  We find nothing
in the record that might arguably support the appeal.  See Bledsoe v. State, 178 S.W.3d 824, 826-27
(Tex. Crim. App. 2005).  Counsel’s motion to withdraw is granted.
The order denying DNA testing is affirmed.
 
 
                                                __________________________________________
                                                Jan P. Patterson, Justice
Before Chief Justice Law, Justices Patterson and Pemberton
Affirmed
Filed:   June 23, 2006
Do Not Publish